                                DAHIYA LAW OFFICES LLC
                                               Attorneys
                                     75 Maiden Lane Suite 506
                                     New York, New York 10038
                               Tel: 212-766 8000      Fax: 212 766 8001
                                         karam@legalpundit.com

                                                 June 14, 2020
Via Email and ECF
Honorable Elizabeth S. Stong
United States Bankruptcy Court for the
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, New York 11201
                               In re: Mediator being compelled to adjudicate discovery demands, Case
                               No. 12-42935 (ESS) Geltzer v. Soshkin. Adv. Proc. No. 17-01157 (ESS)
Your Honor,
        I am the counsel for the defendant Zlata Soshkin in the aforesaid proceeding. I respectfully request
the Court to restrain Mr. Geltzer and his counsel Mr. Robert Wolf from compelling/pleading/urging the
mediator to instruct us to produce any discovery demands and admonish them to be cognizant of the basics
of mediations—(1)mediation is not litigation; (2) not mediator, this Court alone has the authority to
entertain discovery demands etc. Also, we request the court to immediately call off the mediation.
Bypassing this Court jurisdiction, the trustee and his counsel made the following demand:

               Dear Mediator Lord: Hope you continue to be well. As we have previously
               informed you, we have never received from the defendant or her counsel the
               documents that were the subject of the document demand we served in the
               adversary proceeding back in December, 2018. That document demand
               encompassed, among others, the documents which you have indicated the
               defendant has shown you during the course of the mediation. In her recent Order,
               Judge Stong directed that all further documents in the possession of the parties that
               are pertinent to the adversary proceeding be produced by June 26. As the
               documents which the defendant has shown to you appear to be very pertinent to
               the mediation, we ask that you direct Mr. Dahiya to turn over the same to us
               forthwith, or alternatively confirm with Mr. Dahiya that you will be turning them
               over to us. As always, thank you for all of your time and consideration.

Ex. A. Email to Hon. Judge Nancy Lord, the mediator. (Emphasis provided). This email has put the
undersigned and the Judge Lord in an uncomfortable situation. This is not acceptable. It is wrong on
several fronts—I can brief it, but for now my summary objection should suffice. Your Honor, I am at a
loss. I just cannot understand why these two very seasoned, experienced attorneys, Mr. Wolf and his client,
Mr. Geltzer would miss the very-very basic about juridical venues and judicial administration. This Court
is the presiding court on discovery, not Judge Lord. Wherefore, we request that the trustee and his client,
Mr. Geltzer be admonished and the mediation be scrapped forthwith. Thank you for your consideration.
                                                                    /s/karamvirdahiya
